                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 United States of America,                         Case No. 18-cr-033 (02) (SRN/HB)

               Plaintiff,

 v.                                                MEMORANDUM OPINION
                                                 AND ORDER ADOPTING REPORT
 Clark Henry Hawkinson,                           AND RECOMMENDATION OF
                                                     MAGISTRATE JUDGE
               Defendant.


Thomas Hollenhorst, United States Attorney’s Office, 300 South Fourth Street, Suite
600, Minneapolis, Minnesota 55415, for Plaintiff.

Michael McDonald, 16670 Franklin Trail Southeast, Suite 250, Prior Lake, Minnesota
55372, and Katherine Roe, Office of the Federal Public Defender, 300 South Fourth
Street, Suite 107, Minneapolis, Minnesota 55415, for Defendant.


SUSAN RICHARD NELSON, United States District Judge

       This matter comes before the Court on the Objection (“Objection”) [Doc. No. 212]

of Defendant Clark Henry Hawkinson to Magistrate Judge Hildy Bowbeer’s Report and

Recommendation (“R&R”) dated October 22, 2018 [Doc. No. 209]. In the R&R,

Magistrate Judge Bowbeer recommended that Defendant’s Motion to Suppress Evidence

Obtained as a Result of Search and Seizure (“Defendant’s Motion to Suppress”) [Doc.

No. 151] be denied. For the reasons set forth below, and after a de novo review, this

Court overrules Defendant’s Objection, adopts the R&R in its entirety, and denies

Defendant’s Motion to Suppress.




                                             1
I.     Background

       In 2016, several law enforcement agencies, including the West Metro Drug Task

Force, the Minnesota Bureau of Criminal Apprehension, the Federal Bureau of

Investigation, and the Drug Enforcement Administration, started jointly investigating a

large-scale, prison-based, drug-trafficking operation (“DTO”). (Gov’t’s Resp. to Def.’s

Mem. of Law [Doc. No. 201] at Ex. 2.) During the investigation, law enforcement

officials consulted jail visitor logs, recorded jail telephone calls, seized contraband, and

met with a “vetted confidential reliable informant” (“CRI”). (Id.) The investigation

revealed that the DTO smuggled up to 100 pounds of methamphetamine and heroin a

month from Mexico to California, and then from California to Minnesota. (Id.)

       The CRI told investigators that one of the primary drug distributors for the DTO

was a person nicknamed “El Pescador,” whom investigators determined was Defendant.

(Id.) The CRI said that Defendant was a “lb level” distributor. (Id.) In addition, the CRI

explained that members of the DTO delivered methamphetamine to Defendant and

collected money in return. (Id. at 3–4.) The CRI told law enforcement officers that as

much as seven pounds of methamphetamine was delivered to Defendant in December

2017. (Id. at 4.)

       Law enforcement officers’ independent surveillance of Defendant corroborated the

CRI’s information that Defendant was a drug distributor for the DTO. The CRI’s

identification of Defendant as a suspected drug trafficker was corroborated through an

undercover drug transaction between Hennepin County Deputy Sheriff Siltala and a DTO

intermediary who traveled to and from Defendant’s house at least five times. (Id.) The

                                              2
CRI’s identification of Defendant as a member of the DTO was also corroborated by the

search of a suspect’s phone, which included a message from a member of the DTO to the

suspect giving directions to Defendant’s residence. (Id.)

       On January 25, 2018, Deputy Sheriff Siltala applied for a warrant to search

Defendant’s residence and supplied a supporting affidavit. (Def.’s Mem. Supp. Mot.

Suppress [Doc. No. 194] at 1.) The application was granted the same day by Anoka

County District Court Judge Jonathan Jasper. (Id.) The search warrant was executed on

January 31, 2018, at 12:23 p.m. (Exhibit 2 [Doc. No. 211].) Both large quantities of

methamphetamine and miscellaneous drug trafficking paraphernalia were found at

Defendant’s resident. (Id.) Subsequently, on February 14, 2018, Defendant was charged

with conspiracy to distribute methamphetamine and possession with intent to distribute

methamphetamine. (Indictment [Doc. No. 1].)

       Six months later, Defendant moved to suppress evidence obtained as a result of the

search and seizure. Although Defendant’s original motion sought broad relief, at the

hearing on the motion he narrowed his focus to the search warrant executed at his

residence on January 31, 2018. (R&R at 2.) In his post-hearing memorandum Defendant

argued that there was no probable cause for the search warrant and that the good-faith

exception to the exclusionary rule did not apply. (Def.’s Mem. Supp. Mot. Suppress at 1.)

       After reviewing Defendant’s claims, Magistrate Judge Bowbeer found that Deputy

Sheriff Siltala’s affidavit established probable cause to believe that narcotics and

contraband or incriminating evidence would be found at Defendant’s residence. (R&R at

5.) Moreover, Judge Bowbeer concluded that, even if probable cause were lacking, the

                                              3
good-faith exception to the exclusionary rule applies in this case. (Id. at 6.)

       On November 2, 2018, Defendant filed his Objection to the R&R. Defendant

continues to argue that there was no probable cause to search his residence and that the

good-faith exception to the exclusionary rule does not apply. (Def.’s Obj. at 1.) Because

this Court agrees with the magistrate judge’s reasoning in the R&R, this Court overrules

Defendant’s Objection and adopts the R&R in its entirety.

II.    Discussion

       A.     Standard of Review

       Upon issuance of an R&R, a party may “serve and file specific written objections

to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2). The objections

should specify the portion of the magistrate judge’s [R&R] to which objections are made

and provide a basis for those objections.” Mayer v. Walvatne, No. 07-cv-1958

(JRT/RLE), 2008 WL 4527774, at *2 (D. Minn. Sept. 28, 2008). Then, the district court

will review de novo those portions of the R&R to which an objection is made, and it “may

accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(3); D. Minn. LR

72.2(b)(3).

       B.     Analysis

       The Fourth Amendment protects “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures.” U.S.

Const. amend IV. Every search warrant must be supported by probable cause, supported

by a sworn affidavit, and describe with particularity the place to be searched and the

                                              4
items or persons to be seized. Id. A judge presented with a search warrant must “make a

practical, common-sense decision whether, given all the circumstances set forth in the

affidavit before him [or her], . . . there is a fair probability that contraband or evidence of

a crime will be found in a particular place.” Illinois v. Gates, 462 U.S. 213, 238 (1983).

       A court reviewing a previous determination of probable cause must give “great

deference” to the issuing judge’s assessment. Id. at 236 (quotation omitted). If the issuing

judge “relied solely on the supporting affidavit to issue the warrant, ‘only that

information which is found within the four corners of the affidavit may be considered in

determining the existence of probable cause.’” United States v. Etheridge, 165 F.3d 655,

656 (8th Cir. 1999) (quotation omitted).

       Deputy Sheriff Siltala’s affidavit established probable cause to believe that

narcotics and contraband or incriminating evidence would be found at Defendant’s

residence. He adequately described the investigation of the DTO and Defendant’s alleged

participation in the DTO in his affidavit. Deputy Sheriff Siltala was not required to

describe in more detail “how the ‘investigation’ worked, when the information was

provided, how it was obtained[,] and which individuals were involved,” as Defendant

argues. (See, e.g., Def.’s Obj. at 2.) Nor was he required to provide a further “basis of the

allegations” for the details and circumstances he described in his affidavit. (Id. at 4.)

Instead, Deputy Sheriff Siltala properly asserted that the investigating officers found,

both from information obtained through their independent investigative efforts and

information obtained from a CRI, that Defendant was a primary drug distributor for a



                                               5
large-scale methamphetamine and heroin smuggling operation and that contraband or

evidence would be found at his residence.

       But even if probable cause were lacking, the Court finds that the good-faith

exception to the exclusionary rule applies. United States v. Leon, 468 U.S. 897, 922

(1984). Defendant has not shown that the judge who issued the warrant “was misled by

information in an affidavit that the affiant knew was false or would have known was false

except for his reckless disregard of the truth.” Id. at 923. The affidavit was not so lacking

in probable cause that reliance on it was objectively unreasonable, nor was the warrant

itself so facially deficient that its validity could not be presumed. Id. Finally, there is no

evidence that the issuing judge “wholly abandoned his judicial role.” Id. Therefore, even

if probable cause did not exist, exclusion of the evidence is not appropriate.

       In conclusion, after a de novo review of all the files, records, and proceedings

herein, this Court agrees with the magistrate judge that Defendant’s Motion to Suppress

Evidence Obtained as a Result of Search and Seizure should be denied. Accordingly, this

Court overrules Defendant’s Objection and adopts the R&R in its entirety.

III.   Conclusion

       Based on the foregoing, and all the files, records and proceedings herein, IT IS

HEREBY ORDERED that:

       1. Defendant Hawkinson’s Objection [Doc. No. 212] is OVERRULED;

       2. Magistrate Judge Bowbeer’s R&R [Doc. No. 209] is ADOPTED in its entirety;

       3. Defendant Hawkinson’s Motion to Suppress Evidence Obtained as a Result of

           Search and Seizure [Doc. No. 151] is DENIED.

                                               6
Dated: December 4, 2018       s/ Susan Richard Nelson
                              SUSAN RICHARD NELSON
                              United States District Judge




                          7
